DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on February 08th, 2022, has been entered. 
Upon entrance of the Amendment, claims 1, 6, 10-11, 13, and 21 were amended. Claims 1-18 and 20-21 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on February 08th, 2022, with respect to the amended features of claims 1, 11, and 21 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-18 and 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and claim 21 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on February 08th, 2022. In particular, 
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “at least one of the first molding member and third molding member is in direct contact with the first semiconductor chip” in combination with the rest of limitations recited in claim 1.
Regarding to claim 11, the prior art fails to anticipate or render obvious the limitations including “at least one of the first molding member and third molding member is in direct 
Regarding to claim 21, the prior art fails to anticipate or render obvious the limitations including “a second surface of the first semiconductor chip, which is opposite to a first surface on which the first chip pads are formed, faces a second surface of the second semiconductor chip, which is opposite to a first surface on which the second chip pads are formed, wherein an adhesive film is interposed between the second surface of the first semiconductor chip and the second surface of the second semiconductor chip, and the adhesive film is in direct contact with the second surface of the first semiconductor chip and is in direct contact with the second surface of the second semiconductor chip” in combination with the rest of limitations recited in claim 21.
Claims 2-10, 12-18, and 20 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828